Ireland, J.
We transferred this case from the Appeals Court on our own motion to consider whether an employee who is unable to pursue an employment discrimination claim against her former employer pursuant to G. L. c. 151B, because the employer had fewer than six employees, may instead assert a claim under G. L. c. 93, § 102, one of the provisions of the Massachusetts Equal Rights Act (MERA). A Superior Court judge entered an order granting the defendant’s motion to dismiss the plaintiffs complaint charging the defendant with sex discrimination pursuant to MERA. Because we conclude that an employee may assert a sex discrimination claim under MERA where an employer is not within the ambit of G. L. c. 151B, we vacate the order and judgment dismissing the complaint and remand the case for further proceedings.
Facts and procedure. We set forth the facts, taking as true all the allegations in the plaintiffs complaint and drawing all inferences in her favor. Blank v. Chelmsford Ob/Gyn, P.C., 420 Mass. 404, 407 (1995).
On February 15, 2005, the defendant, which provides information technology services to businesses, offered the plaintiff a position as an onsite information technology consultant. The plaintiff began working on March 15, 2005, reporting to the defendant’s managing principal, Vicki Hudson. On April 11, the plaintiff told Hudson that she was pregnant and had a due date of June 27. The plaintiff alleges that she could perform all of the essential functions of her job, including onsite consulting.
The next day, Hudson told the plaintiff that she had spoken to Daniel Pierce, the owner of Systems Evolution, Inc., in Mason, Ohio. Hudson stated that she and Pierce were upset that the plaintiff was pregnant and requested that the plaintiff voluntarily take an unpaid leave of absence. The plaintiff refused.
Hudson told the plaintiff that she had acted unethically by *438failing to reveal, during her job interview, that she was pregnant.1 Hudson stated that the defendant could not place the plaintiff onsite with clients due to her pregnancy and that it would be very costly to have the plaintiff “on the bench” during the term of her pregnancy and while on maternity leave. Hudson went on to say that the plaintiff was unfairly burdening the defendant with her pregnancy because the defendant is a small company trying to develop new business in the Boston area. The plaintiff asked Hudson to view the plaintiff’s situation from her perspective, to which Hudson remarked that it was “not [her] problem.”
After this conversation, the plaintiff telephoned her attorney, a friend, and her husband, and relayed that she believed she was being discriminated against due to her pregnancy. Another employee overheard these calls and reported them to Hudson. Hudson ordered the plaintiff to leave the office and to “have a conversation with [herself] in the mirror and come back tomorrow with a better attitude.” By a letter dated April 20, 2005, but not given to the plaintiff until April 22, the defendant placed the plaintiff on unpaid administrative leave because of her pregnancy. The plaintiff did not return to work.
Prior to receiving the letter, the plaintiff filed a charge of discrimination against the defendant with the Equal Employment Opportunity Commission (EEOC) and with the Massachusetts Commission Against Discrimination (MCAD), thus pursuing administrative remedies under Federal and State law pursuant to Title VII of the Federal Civil Rights Act of 1964, 42 U.S.C. §§ 2000e et seq. (2000) (Title VII), and G. L. c. 151B.2 The plaintiff’s complaint appears to have been closed by the EEOC for lack of jurisdiction after the defendant contended that it had only three employees.
*439In March, 2006, the plaintiff filed a complaint in the Superior Court alleging gender and pregnancy discrimination under MERA. After answering the complaint, the defendant filed a motion to dismiss or, in the alternative, a motion for judgment on the pleadings. The judge found that it is undisputed that the defendant employed less than six people. He concluded that G. L. c. 15IB is the exclusive remedy in employment discrimination cases and that, as evidenced by the statute’s definition of “employer,” the Legislature intended that discrimination claims would not lie against employers having fewer than six employees.3 The judge also concluded that, in any event, the plaintiff did not have an alternative remedy under MERA because the statute’s phrase “make and enforce contracts” applies only to claims of discrimination during the hiring process. To support his conclusion, the judge relied on the United States Supreme Court’s interpretation of comparable language that existed in 42 U.S.C. § 1981, at the time of its decision in Patterson v. McLean Credit Union, 491 U.S. 164, 176-177 (1989), abrogated by the Civil Rights Act of 1991, Pub. L. 102-166, 105 Stat. 1071.4 A judgment entered dismissing the plaintiff’s complaint. The plaintiff appealed.
Statutory scheme. We begin with an overview of the pertinent provisions of the relevant statutes. *440MERA. General Laws c. 93, § 102 (a), inserted by St. 1989, c. 332, provides, in pertinent part:
“All persons within the commonwealth, regardless of sex, race, color, creed or national origin, shall have, except as is otherwise provided or permitted by law, the same rights enjoyed by white male citizens, to make and enforce contracts, to inherit, purchase, to lease, sell, hold and convey real and personal property, to sue, be parties, give evidence, and to the full and equal benefit of all laws and proceedings for the security of persons and property, and shall be subject to like punishment, pains, penalties, taxes, licenses, and exactions of every kind, and to no other”5 (emphasis supplied).
The language of § 102 (a) drew on language in 42 U.S.C. §§ 1981 and 1982 (2000), as they existed at the time, but expanded the category of those covered, as §§ 1981 and 1982 cover only race. See Johnson, The 1989 Massachusetts “Equal Rights Law”: A Short History, 34 B.B.J. 17, 18 (1990) (Johnson) (MERA added sex and religion to language fashioned from §§ 1981 and 1982). The statute was proposed in anticipation of the United States Supreme Court’s Patterson decision. Id. at 17. General Laws c. 93, § 103, inserted by St. 1990, c. 156, extended the rights afforded under § 102 to persons with a handicap or over forty years of age, as defined in G. L. c. 15IB, § 1 (8), (17), and requires a “reasonable accommodation” concerning those rights.
General Laws c. 15IB. General Laws c. 151B is an antidis-crimination statute originally enacted in 1946. St. 1946, c. 368, § 4. General Laws c. 151B, § 4 (1), (1A), (IB), and (3), as amended through St. 2004, c. 355, § 1, forbids discrimination in employment on the basis of race, color, religious creed, national origin, sex, sexual orientation, genetic information, ancestry, age, or handicap.6 For purposes of the statute, “employer” is defined to expressly exclude “any employer with fewer than six *441persons in his employ.”7 G. L. c. 151B, § 1 (5). The Massachusetts Commission Against Discrimination (MCAD) is the administrative agency that enforces the statute. G. L. c. 15IB, §§ 1 (7), 3, 5.
General Laws c. 15IB, § 9, first par., provides that the statute “shall be construed liberally for the accomplishment of its purposes.” It states that “any law inconsistent with any provision of this chapter shall not apply, but nothing contained in this chapter shall be deemed to repeal any provision of any other law of the commonwealth relating to discrimination” (emphasis added).8 Section 9, second and third pars., also states that ninety days (but not later than three years) after filing a complaint with the MCAD, a plaintiff may choose to bring an action for damages (actual and punitive) in the Superior Court, Probate and Family Court, or Housing Court.
Thus the statute provides an aggrieved party with “two largely *442independent avenues for redress of violations of [G. L. c. 15IB], one through the MCAD (G. L. c. 151B, §§ 5-6), and the other in the courts (G. L. c. 151B, § 9).” Stonehill College v. Massachusetts Comm’n Against Discrimination, 441 Mass. 549, 565, cert. denied sub nom. Wilfert Bros. Realty Co. v. Massachusetts Comm’n Against Discrimination, 543 U.S. 979 (2004) (Stonehill College), quoting Brunson v. Wall, 405 Mass. 446, 452 (1989).9 However, the judicial remedy is available only after a party has first filed a complaint with the MCAD,10 and while administrative procedures are pending pursuant to G. L. c. 151B, §§ 4 and 5, that procedure is exclusive. G. L. c. 151B, § 9, as amended through St. 2002, c. 223, § 2. Moreover, if G. L. c. 151B is available, an aggrieved employee may not bring a claim under another statute in the first instance.11 Charland v. Muzi Motors, Inc., 417 Mass. 580, 586 (1994) (Charland) (where G. L. c. 151B applies, it is exclusive remedy for employment discrimination).
Furthermore, “the primary purpose of an administrative proceeding before the MCAD is to vindicate the public’s interest in reducing discrimination in the workplace.” Stonehill College, supra at 563. During the administrative process, the commission, not the complainant, prosecutes the claim, and “the commission is empowered to fashion equitable remedies designed chiefly to protect and promote the broader public interest in eradicating systemic discrimination” (emphasis added).12 Id.
*443If the complainant chooses the judicial route to recover damages for his or her individual discrimination, the MCAD takes no further action. Id. Rather, the case is considered no longer “pending” pursuant to G. L. c. 151B, §§ 4, 5, and 9. Charland, supra at 585.
Discussion. 1. In his written decision granting the defendant’s motion to dismiss, the judge stated:
“[I]t is apparent that [the Legislature] contemplated the precise issue currently before this Court. [It] considered and resolved [in the negative] the question of whether the antidiscrimination statute allows for a cause of action in pregnancy-related discrimination cases involving employers with [six] or fewer employees. . . . [Its] intent is demonstrated in the definition of an employer provided in [G. L.] c. 151B. Employees of such smaller companies are not within the scope of the statute’s intended protections . . . [and] given the explicit text they enacted [it] must have believed that the benefits to smaller businesses outweighed all other considerations.”
In support of this conclusion, the judge stated that in the case of sexual harassment, the Legislature enacted G. L. c. 214, § 1C, to cover employees working for small firms. He concluded that because the Legislature did not enact a statute to cover pregnancy-related discrimination for employees of small firms, it was evidence that the Legislature intended G. L. c. 15IB to be the exclusive remedy for such discrimination.
The defendant argues that the judge’s interpretation of the statute is correct because G. L. c. 151B’s definition of “employer” is plain and unambiguous, and because there was a footnote in the bill proposed in 1946 stating that the Legislature deliberately excluded small businesses from the scope of the statute. See note 7, supra.13 The defendant further contends that this position is *444bolstered by G. L. c. 149, § 105D, which provides, in certain circumstances, maternity leave for female employees, and for the restoration of their job (or similar position) and protection of, inter alla, seniority and level of pay.14 The statute states that an employer “shall be defined as in [G. L. c. 151B, § 1 (5)].” Although the defendant does not argue that maternity leave is at issue here, it argues that this statute is evidence that small employers were exempted deliberately from pregnancy discrimination. We disagree.
Ordinarily, where the language of a statute is plain and unambiguous, it is conclusive as to legislative intent. See Sterilite Corp. v. Continental Cas. Co., 397 Mass. 837, 839 (1986), and cases cited. Moreover, we construe civil rights statutes liberally, giving effect to every provision to produce a consistent body of law. See, e.g., Green v. Wyman-Gordon Co., 422 Mass. 551, 554 (1996); Batchelder v. Allied Stores Corp., 393 Mass. 819, 822 (1985), citing 3 C. Sands, Sutherland Statutory Construction § 72.05, at 392 (4th ed. 1974) (civil rights statutes are remedial and entitled to liberal construction). “The mle for the construction of remedial statutes is that cases within the reason, though not within the letter, of a statute shall be embraced by its provisions . . . .” Batchelder v. Allied Stores Corp., supra, quoting 2A C. Sands, Sutherland Statutory Construction § 54.04, at 570 (4th ed. 1974). We also assume the Legislature is aware of existing statutes when it enacts subsequent ones. Green v. Wyman-Gordon Co., supra. Furthermore, where there is an express exception in a statute, it comprises the only limit on the operation of the statute and no others will be implied. General Elec. Co. v. Department of Envtl. Protection, 429 Mass. 798, 805-806 (1999), quoting District Attorney for the Plymouth Dist. v. Selectmen of Middleborough, 395 Mass. 629, 633 (1985).
Here, there is nothing in the plain language of § 102 of MERA that excludes small employers from its application. It expressly states, in pertinent part, that “[a]ll persons” shall have a right to “make and enforce contracts” without regard to sex.15
*445Moreover, there is nothing in the plain language of G. L. c. 15 IB stating that, where it does not apply, aggrieved parties are excluded from using other statutes to vindicate their right to be free from employment discrimination. Rather, the statute expressly states that “nothing contained in this chapter shall be deemed to repeal any provision of any other law of this commonwealth relating to discrimination,” unless it is inconsistent with G. L. c. 15IB (emphasis added). G. L. c. 15IB, § 9, first par. The statute’s phrase “nothing contained in this chapter” would include the definition of “employer” in G. L. c. 15IB, § 1 (5), because § 9 allows no exception, reflecting a determination by the Legislature that antidiscrimination statutes should be applied as written. See General Elec. Co. v. Department of Envtl. Protection, supra. In addition, there is nothing “inconsistent” between the two statutes because they do not cover the same employers and provide different remedies.16
We also do not agree with the defendant that our Charland decision supports its interpretation of G. L. c. 15IB. In Char-land, the plaintiff failed to file a timely complaint with the MCAD and filed suit in the Superior Court under MERA. The court’s conclusion that G. L. c. 151B is the “exclusive remedy” for employment discrimination because “it is unlikely . . . the Legislature intended to create a parallel and competing alternative to dealing with the problem of employment discrimination,” was expressly qualified by the words “where applicable.” Char-land, supra at 584, 586. The Charland court discussed Melley v. Gillette Corp., 397 Mass. 1004 (1986), and Mouradian v. General Elec. Co., 23 Mass. App. Ct. 538, 541-542 (1987), where G. L. c. 151B did apply, and where the Appeals Court concluded that it would not, respectively, create a new common-law cause of action or permit an action under the Massachusetts Civil Rights *446Act, G. L. c. 12, §§ 11H and 111, in lieu of G. L. c. 151B. See Charland, supra at 585-586. However, Charland did not state that there were no alternative remedies where G. L. c. 151B did not apply. Rather, it quoted this portion of the Mouradian case: “There may be a case in which the termination of an at-will employee could give rise to a tenable complaint seeking relief under G. L. c. 12, §§ 11H and 111.” Id. at 586, quoting Moura-dian v. General Elec. Co., supra at 543.
The Charland court went on to state that its decision was in keeping with its decisions (predating MERA) in O’Connell v. Chasdi, 400 Mass. 686 (1987), and Comey v. Hill, 387 Mass. 11 (1982). Charland, supra. The court stated that the O’Connell case held that the exclusivity provisions of G. L. c. 15IB “do not preclude an independent claim of a violation of an employee’s equal protection rights under art. 1 of the Declaration of Rights.”17 Charland, supra. The court also stated that the Comey case held that an employee could maintain a tort claim based on common-law principles that existed prior to the adoption of G. L. c. 151B. Id. Thus, we do not read Charland to stand for the proposition that G. L. c. 15IB is the exclusive remedy for all employment discrimination claims.
Cases subsequent to MERA’s enactment support our reading of Charland. In Agin v. Federal White Cement, Inc., 417 Mass. 669, 670 (1994), the court was faced with a reported question similar to the one here, where an employee filed an age discrimination complaint pursuant to § 103 of MERA, and remanded the case because there had been no finding whether G. L. c. 151B applied to the employer. Id. at 672-673. However, the court did not state that if G. L. c. 15IB was not available, the plaintiff could not use MERA. In addition, this court has stated in two other cases that if G. L. c. 151B is not available for an employee alleging sexual harassment, the sexual harassment statute, G. L. c. 214, § 1C, is available as an alternative. Compare Guzman v. Lowinger, 422 Mass. 570, 572 (1996) (G. L. c. 151B unavailable), with Green v. Wyman-Gordon Co., 422 Mass. 551, 554-555 (1996) (G. L. c. 151B available). In Guzman v. Lowinger, supra, the court explained its holding by stating that there was no *447indication that the Legislature intended to create duplicative remedies for sexual harassment. Accord Charland, supra at 586.
Concerning the existence of two separate statutes that covered sexual harassment, the court stated, “It is true that the result we reach creates somewhat of an anomaly. Employees of larger concerns must pursue their claims first at the [MCAD], while employees of smaller scale employers can bypass the MCAD and bring their actions directly in the Superior Court.” Guzman v. Lowinger, supra at 572. This observation did not, however, change the court’s conclusion, even though it stated that it was “at a loss to perceive in the statutory framework a reasoned basis for this distinction.” Id. See generally Johnson v. Railway Express Agency, Inc., 421 U.S. 454,461 (1975) (statutory scheme created by Congress allows filing of lawsuit under § 1981, which “might tend to deter” conciliation efforts under Title VII).
In Green v. Wyman-Gordon Co., supra at 557-558, the court stated that because G. L. c. 151B had been available and the plaintiff timely did not file a complaint with the MCAD, the plaintiff not only could not assert a claim under G. L. c. 214, § 1C, but she also was precluded from asserting claims under other statutes, including MERA. However, the court did not state that MERA could not be used where G. L. c. 15 IB did not apply. Indeed Green v. Wyman-Gordon Co., supra at 553, discussed O’Connell v. Chasdi, supra at 693 & n.9, where, because G. L. c. 15 IB did not apply, the plaintiff was allowed to maintain an action under the Massachusetts Civil Rights Act. See Jancey v. School Comm. of Everett, 421 Mass. 482, 495-496 (1995) (where female plaintiffs used judicial route to vindicate rights, court rejected argument that exclusive remedy for pay discrimination is G. L. c. 151B).
Thus we conclude that a party aggrieved by employment discrimination based on pregnancy who is precluded from using G. L. c. 151B may assert a claim under MERA. In sum, our conclusion is amply supported, most importantly by the plain language of the two civil rights statutes, including the express language of G. L. c. 15IB, § 9, first par., which states that “nothing” in G. L. c. 151B is to be read to repeal any other antidiscrimination statute. It is clear from G. L. c. 93, § 103, which refers to G. L. *448c. 15IB for the definitions of “handicap” and “age,” that the Legislature was aware of the existence of G. L. c. 15IB and its provisions. Thus, when the Legislature streamlined the language of G. L. c. 151B, § 9, first par., in 2002, see note 8, supra, it could have listed MERA as an exemption from the express language that “nothing” G. L. c. 151B would “be deemed to repeal” other antidiscrimination statutes, but it did not. See Batchelder v. Allied Stores Corp., 393 Mass. 819, 822 (1985), citing 2A C. Sands, Sutherland Statutory Construction § 54.04, at 570 (4th ed. 1974) (“cases within the reason, though not within the letter, of a statute shall be embraced by its provisions”).
Furthermore, as discussed, our case law supports the conclusion that small employers could be covered by other statutes even if it creates an anomaly in terms of the course of action employees must take depending on the size of their employer. Guzman v. Lowinger, supra at 572. The court also has stated that one of the purposes of the procedures before the MCAD is to eradicate systemic discrimination, which, common sense would dictate, would include larger employers, whose impact on the public would be greater. See Stonehill College, supra at 563. See also Alexander v. Gardner-Denver Co., 415 U.S. 36, 45 (1974) (one purpose of Title VII is to vindicate important congressional policy against discriminatory employment practices).
Moreover, we are informed that according to statistics for 2005 and 2007 from the United States Department of Labor Bureau of Labor Statistics and the United States Census Bureau, over fifty-eight per cent of businesses in the Commonwealth employed fewer than five employees. Although we do not know what percentage of those employers are wholly family-owned and run, given the liberal construction required for interpreting civil rights statutes, we cannot conclude that the Legislature meant to exempt a potential majority of the employers in the Commonwealth from its antidiscrimination laws.18
Our discussion of the reasons for our conclusion that the *449plaintiff in this case may assert a claim under MERA could end here. However, this court has occasionally looked at the history and purpose of unambiguous statutes to determine legislative intent. See Green v. Wyman-Gordon Co., supra at 554 n.4, citing Sterilite Corp. v. Continental Cas. Co., 397 Mass. 837, 839 (1986). See also General Elec. Co. v. Department of Envtl. Protection, 429 Mass. 798, 802 (1999), quoting Massachusetts Community College Council MTA/NEA v. Labor Relations Comm’n, 402 Mass. 352, 354 (1988) (stating that legislative history supports court’s conclusion, although generally court “will not engage ... in an analysis of a statute’s legislative history to seek justification for a particular construction, where the statutory language at issue suggests no ambiguity of meaning”).
Here, the available, albeit informal, history is relevant not only to MERA’s application to small employers in light of G. L. c. 15IB, but also to the interpretation that should be afforded the phrase “make and enforce contracts” in § 102.19
In 1989, after oral argument in the Patterson case, the United *450States Supreme Court requested further briefing and ordered re-argument on an issue that was not raised by either party: whether the Court should reexamine its decision in Runyon v. McCrary, 427 U.S. 160, 173 (1976) (Runyon), which held that § 1981 applied to private parties. Patterson v. McLean Credit Union, 485 U.S. 617 (1988). See id. at 619-620 (Blackmun, J., dissenting, with whom Brennan, Marshall, and Stevens, JJ., joined) (Court asks parties to rebrief and reargue issue not raised in their appeal).
In direct response to the United States Supreme Court’s request for further briefing in the Patterson matter, the office of then Attorney General James Shannon approached the then Boston Bar Association president and asked for assistance in drafting a statute to “ensure that a reversal of Runyon would not leave Massachusetts civil rights victims without remedy.”20 Johnson, supra at 17.21 In a prepared statement to the Committee on Commerce and Labor,22 dated April 24, 1989, the Boston Bar Association pointed out that the bill’s protection “encompassed those categories of individuals protected by Article I of the Massachusetts constitution, i.e., sex, race, color, creed or national origin,” and “excepts from its reach certain legitimate, state-sanctioned activities, e.g., religious schools and single-sex universities.”23 It was intended that MERA apply to all aspects of relationships within its purview and that its remedies not be dependent on any other remedial scheme, including G. L. c. 15IB. *451Id. at 18. This assertion is supported by a bill summary for 1989 House Doc. No. 4654 (which eventually was enacted as G. L. c. 93, § 102), issued by one of its sponsors, Senator John Olver. It states that the bill “is a comprehensive civil rights bill sponsored by the Boston Bar Association. Its aim is to ensure freedom from discrimination in legal contracts, employment and access to housing for minorities and women in Massachusetts” (emphasis added). The summary further states that if the United States Supreme Court reversed Runyon, it “would deprive minorities of a significant weapon against bias by employers or private schools” (emphasis added).24
Ultimately, the Patterson Court did not reverse Runyon in terms of § 1981’s application to discrimination by private parties. However, it narrowed the interpretation of the phrase “make and enforce contracts” to apply only to discrimination during the creation of an employment contract and not to discrimination that occurred during the course of employment as the employee had alleged in her lawsuit. Patterson v. McLean Credit Union, 419 U.S. 164, 176-177 (1989) (Patterson).
Although Patterson was decided on June 15, 1989, before MERA was enacted, the Massachusetts House already had voted to pass it in May, 1989. Johnson, supra at 18. Despite Patterson, the Legislature intended MERA to apply to “all aspects of the employment relationship, including harassment and discharge.” Id. At this point in the bill’s progress through the Legislature, some thought was given to amending the bill to make it clear that it applied to the course of employment, id., but “it was concluded that such amendment was not necessary. Throughout the drafting process it was assumed that the Massachusetts Supreme Judicial Court would give the obvious and intended meaning and scope to the clear language of the statute.” Id. at 19. This account is supported by a “fact sheet” issued by Senator John Olver after the Senate approved the bill on July 19, 1989,25 which included a discussion of the interpretation of § 1981 under Runyon and addressed the impact of the Patter*452son decision, stating, “[T]he Court severely narrowed the scope of the Runyon ruling in deciding that: Racial harassment relating to conditions of employment is not actionable under Section 1981.” It further stated that the bill restored to Massachusetts “the former protection of Section 1981 under the Runyon decision .... Without this new law, none of the[] victims of discrimination would be eligible for redress against on-the-job discrimination” (emphasis added).
In addition, in a letter to then Governor Michael Dukakis, dated the day before the bill passed the Senate, Senator Giver explained that MERA “would effectively reinstate the employment discrimination protection of the 1976 Supreme Court Runyon ruling that was partially overturned by the Court [by Patterson which] effectively took away from women and minorities the ability to sue for . . . on-the-job discrimination. If left unanswered, this ruling would remove an essential protection . . . from employment discrimination” (emphasis added). According to a news release dated the day Governor Dukakis signed into law what became G. L. c. 93, § 102, the Governor stated that the bill “effectively gives back job discrimination protections that the U.S. Supreme Court recently took away.” The news release further stated that the legislation “reinstates the employment discrimination protection [of Runyon\ which was partially overturned in June [by Patterson and] restores to workers the ability to sue for money damages in cases of on-the-job discrimination” (emphasis added). The news release quoted Attorney General Shannon: “In the [C]ommonwealth, people not only have a right to be free from harassment and abuse, they have a basic right to achieve and not be denied a chance simply because of their race, religion or gender.” Finally, a press release from Senator Giver’s office reiterated that the new law would overturn Patterson's decision to deny recovery to victims of on-the-job discrimination.
2. Recognizing that our conclusion that the plaintiff in this case may assert a claim under MERA is supported by this history, we now address whether the phrase “make and enforce contracts” in § 102 is limited, as the judge concluded, to the hiring phase of employment, as set forth by the United States Supreme *453Court in Patterson. The defendant argues that the judge’s conclusion was correct because, although Congress amended § 1981 in 1991 to make it clear that “enforce” contracts covered the course of employment, see note 4, supra, our Legislature did not amend ' MERA correspondingly. We disagree.
The question before this court is what our Legislature meant by the phrase “make and enforce contracts.” “While interpretations of a Federal statute which is similar to the State statute under consideration are often helpful . . . , such interpretations are not binding on a State court construing its own State statute.” Massachusetts Elec. Co. v. Massachusetts Comm’n Against Discrimination, 375 Mass. 160, 167 (1978) (concluding that pregnancy discrimination was a form of sex discrimination), citing General Elec. Co. v. Gilbert, 429 U.S. 125, 149 (1976) (Brennan, L, dissenting). Moreover, as discussed, because MERA is a civil rights statute, we are required to construe its terms broadly.
In Patterson, supra at 177, the Court stated that, in § 1981, the word “enforce” simply meant that it prohibited efforts to prevent someone from gaining access to a legal process to address and resolve a contract claim, whether through the courts or other dispute resolving adjudication. See id. (phrase “enforce contracts” “prohibits discrimination that infects the legal process . . . and covers wholly private efforts to impede access to the courts or obstruct nonjudicial methods of adjudicating disputes”). To follow this interpretation of the word “enforce” would require us to contravene the Legislature’s directive that, when interpreting statutes, “[wjords and phrases shall be construed according to the common and approved usage of the language . . . .” G. L. c. 4, § 6, Third. According to Black’s Law Dictionary 569 (8th ed. 2004), “enforce” means to “give force or effect to.” Accord Webster’s Third New International Dictionary 751 (1993) (“enforce” means “to give force to ... to put in force . . . cause to take effect . . . give effect to”). Thus the common meaning of “enforce a contract” would cover discriminatory treatment during the course of employment. See generally Harvard Law Sch. Coalition for Civ. Rights v. President & Fellows of Harvard College, 413 Mass. 66, 70 (1992) (law students had no standing to sue over school’s failure to hire minority faculty in violation of § 102 of MERA, where students did not “allege that the . . . school *454discriminate^] against them ... in providing contractual benefits”). Indeed, in MERA, the phrase “to make and enforce contracts” is set apart from the other enumerated rights by commas, and a list of property rights comes before the statute enumerates the rights to “sue, be parties, [and] give evidence,” suggesting that “enforce” cannot just mean the right to legal process. Such an interpretation would seem to render the enumerated right to “sue” superfluous.26 Commonwealth v. Woods Hole, Martha’s Vineyard & Nantucket S.S. Auth., 352 Mass. 617, 618 (1967), quoting Bolsters. Commissioner of Corps. & Taxation, 319 Mass. 81, 84-85 (1946) (“None of the words of a statute is to be regarded as superfluous”).
“When the use of the ordinary meaning of a term yields a workable result, there is no need to resort to extrinsic aids, such as legislative history.” Bronstein v. Prudential Ins. Co., 390 Mass. 701, 704 (1984), citing Hashimi v. Kalil, 388 Mass. 607, 610 (1983). Such is the case here. However, we note that, as discussed, because Patterson was decided after the MERA bill passed the House but before the Senate vote, the question arose whether to amend the bill. That was decided to be unnecessary in light of this court’s other decisions concerning civil rights statutes. Johnson, supra at 18-19. Moreover, to follow Patterson’s interpretation in light of the statements by Senator Olver, the bill’s sponsor in the Senate, and by Governor Dukakis that the bill covered on-the-job discrimination would be to endorse “the narrowest possible scope, selecting the most pinched reading,” of a statute that was enacted specifically to counter the feared effects Patterson would have on the civil rights of the citizens of the Commonwealth. Patterson, supra at 189 (Brennan, J., dissenting). Indeed, Patterson departed from Supreme Court precedent, in offering so narrow an interpretation of § 1981. Id. at 189-191, 196 (Brennan, J., dissenting). See note 4, supra. For all these reasons, we conclude that the Legislature intended the phrase “enforce *455contracts” to cover discrimination in the course of employment.27
Conclusion. We conclude that where an employee is not able to bring a complaint for employment discrimination under G. L. c. 151B, because the employer has fewer than six employees, a plaintiff may bring a claim in the Superior Court under MERA. Accordingly, we vacate the order and judgment dismissing the complaint and remand the case to the Superior Court for further proceedings consistent with this opinion.

So ordered.


 We note that 804 Code Mass. Regs. § 3.02 (1995), promulgated by the Massachusetts Commission Against Discrimination (MCAD), states that an employer may not make “ [¡Inquiries into whether [a job] applicant has children, plans to have children, or has child care arrangements.” See Lysak v. Seiler Corp., 415 Mass. 625, 627, 628 (1993) (discharge of pregnant employee for misrepresentation proper where employee volunteered that she did not plan to have any more children, when she was in fact pregnant and where employer made no illegal inquiry).


 If a complaint is filed with the Equal Employment Opportunity Commission (EEOC), it also is considered to be filed with the MCAD. Davis v. Lucent Techs., Inc., 251 F.3d 227, 230 n.l (1st Cir. 2001).


 Unless otherwise indicated, “small” employers or language referring to G. L. c. 151B being available or unavailable refers to whether an employer falls within the definition of “employer” pursuant to G. L. c. 151B, § 1 (5) (providing that statute does not cover employers with fewer than six employees).


 As discussed infra, in 1991, Congress amended § 1981 to make it clear that the phrase “make and enforce contracts” covered the treatment of employees in the course of their employment, in response to the holding in Patterson v. McLean Credit Union, 491 U.S. 164, 176-177 (1989), that had narrowed the reach of § 1981 to only the formation of an employment contract. The amendment was consistent with the United States Supreme Court’s interpretation of the phrase “make and enforce contracts” prior to the Patterson decision. See, e.g., Saint Francis College v. Al-Khazraji, 481 U.S. 604, 606, 613 (1987) (claim under § 1981 for racial discrimination in denial of tenure proper); Johnson v. Railway Express Agency, Inc., 421 U.S. 454, 455, 459-460 (1975) (alleging that employer engaged in racial discrimination with respect to seniority and job assignments; § 1981, if timely, is remedy against private discrimination). See also CBOCS West, Inc. v. Humphries, 128 S. Ct. 1951, 1957 (2008) (discussing intent of Congress in amending § 1981).


 The other subsections of G. L. c. 93, § 102, which concern jurisdiction of the Superior Court, remedies, costs, fees, and the burden of proof, are not at issue in this case.


 In this regard, the scope of G. L. c. 151B is broader than its Federal counterpart, which covers only race, color, creed or national origin. 42 U.S.C. § 2000e-2.


 A footnote to a 1946 version of G. L. c. 151B, § 1 (5), states, “Although the committee received a number of suggestions to reduce the exceptions in this section, it was decided after careful consideration to leave it unchanged. This section exempts those who employ less than six persons for reasons of practical administration and to exempt more or less personal relationship, small business and family farms from the scope of the bill” (emphasis added). 1946 House Doc. No. 400, at 12 n.l.
We also note that the Federal employment discrimination statute applies to employers with no less than fifteen employees. 42 U.S.C. § 2000e(b).


 Statute 2002, c. 223, § 2, deleted a specific list of statutes that the provisions of G. L. c. 151B would not repeal. General Laws c. 151B, § 9, as amended through St. 1991, c. 323, §§ 3, 4, read:
“The provisions of this chapter shall be construed liberally for the accomplishment of the purposes thereof, and any law inconsistent with any provision hereof shall not apply, but nothing contained in this chapter shall be deemed to repeal any provision of chapter one hundred and forty-nine which establishes standards, terms or conditions of employment which are applicable to females, section ninety-eight of chapter two hundred and seventy-two or any other law of this commonwealth relating to discrimination because of race, color, religious creed, national origin, or ancestry, and nothing contained in this chapter shall be deemed to repeal sections twenty-four A to twenty-four J, inclusive, of chapter one hundred and forty-nine or any other law of the commonwealth relating to discrimination because of age; but, as to acts declared unlawful by section four, the procedure provided in this chapter shall, while pending, be exclusive; and the final determination therein shall exclude any other action, civil or criminal, based on the same grievance of the individual concerned.”


 The remedies available under G. L. c. 151B, §§ 5 and 9, differ. For example, among other things, § 9, second and third pars., permits those who choose to file a civil action to collect punitive and actual damages as well as attorney’s fees, while § 5, second and fourth pars., permits the MCAD to fashion remedies that include reinstatement and leveling a civil penalty under certain conditions.


 In 2002, the Legislature increased the amount of time a plaintiff has to file a complaint for discrimination from six months to 300 days. G. L. c. 15 IB, § 5, as amended through St. 2002, c. 223, § 1.


 It appears that Federal law allows a suit to be filed under § 1981 before an employee exhausts remedies under Title VII. See Johnson v. Railway Express Agency, Inc., 421 U.S. 454, 461 (1975) (noting that statutory scheme created by Congress that allows filing of lawsuit under § 1981 “might tend to deter” conciliation efforts under Title VII). It is beyond the scope of this appeal whether, once an employee chooses the judicial route, he or she also may assert a claim pursuant to G. L. c. 93, § 102 or § 103.


 Pursuant to G. L. c. 151B, § 6, decisions or orders by the MCAD are subject to judicial review under G. L. c. 30A.


 We do not disagree with the defendant’s contention that the Legislature deliberately exempted small employers from the “scope” of G. L. c. 151B. The exemption from the “scope” of the statute is susceptible of an interpretation that the Legislature meant to exempt small employers from MCAD’s administrative process. Stonehill College v. Massachusetts Comm’n Against Discrimination, 441 Mass. 549, 563, cert. denied sub nom. Wilfert Bros. Realty Co. v. Massachusetts Comm’n Against Discrimination, 543 U.S. 979 (2004) (MCAD process designed to eradicate systemic discrimination).


 General Laws c. 149, § 105D, provides for up to eight weeks’ leave if a female employee has completed an employer’s initial probationary period, if there is one, and, otherwise, if she has worked full time for three consecutive months.


 Discrimination related to pregnancy and pregnancy-related disabilities is a *445form of sex discrimination. Massachusetts Elec. Co. v. Massachusetts Comm’n Against Discrimination, 375 Mass. 160, 161 (1978).
We also note that neither party argues that the provision in G. L. c. 93, § 102 (a), “except as is otherwise provided or permitted by law,” is applicable here. See State v. Stevens, 912 A.2d 1229, 1233 (Me. 2007) (phrase “except as otherwise provided by law” refers to explicit provisions in law).


 The defendant urges this court not to turn a “blind eye” to the Legislature’s decision to exclude small employers from antidiscrimination laws. However, it does not address this particular provision in G. L. c. 151B, § 9, first par.


 No constitutional issue has been raised in this appeal.


 The parties have not supplied, and an extensive, but not exhaustive, search has not revealed, information whether any other jurisdictions have adopted a statute similar to MERA (and how they have reconciled any State employment discrimination statutes). However, there are cases in other jurisdictions where employees, of small employers have asked courts to allow them to assert a wrongful discharge claim based on discrimination, usually as a public *449policy exception to the rule that one can be fired for any reason. Some jurisdictions have allowed such a claim. See, e.g., Badih v. Myers, 36 Cal. App. 4th 1289, 1292-1293, 1296 (1995) (pregnancy discrimination); Molesworth v. Brandon, 341 Md. 621, 628 (1996) (sex discrimination); Collins v. Rizkana, 73 Ohio St. 3d 65, 74 (1995) (sexual harassment); Roberts v. Dudley, 140 Wash. 2d 58, 60, 77 (2000) (pregnancy discrimination); Williamson v. Greene, 200 W. Va. 421, 424 (1997) (sex discrimination and harassment). Others have held that where the Legislature set limitations in the State employment discrimination statute, small employers could not be sued for discrimination. See, e.g., Jennings v. Marralle, 8 Cal. 4th 121, 135-136 (1994) (age discrimination); Chavez v. Sievers, 118 Nev. 288, 291 (2002) (racial discrimination); Brown v. Ford, 905 P.2d 223, 227-228 (Okla. 1995) (sexual harassment); Burton v. Exam Ctr. Indus. & Gen. Med. Clinic, Inc., 994 P.2d 1261, 1265-1267 (Utah 2000) (age discrimination).


 A search has not produced any detailed official history of MERA. But see generally McDonald v. Santa Fe Trail Transp. Co., 427 U.S. 273, 289-295 (1976) (discussing statements from bill supporters and sponsors in interpreting statute); Alexander v. Gardner-Denver Co., 415 U.S. 36, 48 n.9 (1974) (using “interpretative memorandum” from bill’s sponsor for guidance in statutory interpretation); Commonwealth v. Roucoulet, 413 Mass. 647, 651 n.7 (1992) (referring to letter of Governor proposing legislation as support for court’s interpretation of statute); 2A N.J. Singer & J.D. Shambie Singer, Sutherland Statutory Construction § 48:10, at 584, 587, § 48:11, at 594-595 (7th ed. 2007) (discussing value of statements made by bill sponsors and legislative staff).


 A seven-member committee was recruited to draft the bill and included a professor of law, a Superior Court judge, and members of the Office of the Attorney General, the Boston Bar Association, the Civil Liberties Union of Massachusetts, and the Lawyers’ Committee for Civil Rights. See Johnson, The 1989 Massachusetts “Equal Rights Law”: A Short History, 34 B.B.J. 17, 17 (1990) (Johnson).


 Johnson was listed as the person to contact in a bill summary provided by one of the bill’s sponsors, Senator John Giver. In 1990, Johnson authored an article concerning MERA in order to “provide the history of the legislation, [and] to attempt to document the General Court’s understanding of the bill during its consideration.” Johnson, supra. See generally 2A N.J. Singer & J.D. Shambie Singer, Sutherland Statutory Construction, supra.


 This committee held hearings on the bill. See Johnson, supra at 17-18.


 The concern was that MERA could be read to encroach on personal relationships or include discriminatory acts “allowed” under Massachusetts law, e.g., excluding religious institutions from the definition of “employer” under G. L. c. 151B. Johnson, supra at 19.


 One concern appears to have been that the Massachusetts Civil Rights Act, G. L. c. 12, §§ 11H and 11I, would not offer enough protection, as that statute requires proof of threats or coercion.


 It would appear that the bill was never modified or amended while it was *452being considered. See Johnson, supra at 18-19.


 We also note that the narrow interpretation of the phrase “enforce contracts” seemingly would require us to interpret the directive of § 103 of MERA, that all the rights under § 102 be conferred with a reasonable accommodation for those with a handicap or over the age of forty, to mean that MERA could only be used to file a claim where a prospective employer refused to make a contract that included the promise of a reasonable accommodation.


 The dissent states, post at 471 (Cordy, J., dissenting), that we make no mention of fifteen years of thoughtful decisions made by judges in the Superior Court, who have dealt with the meaning of the phrase “make and enforce contracts” and who have come to a contrary conclusion. The analyses of the judges were raised by the defendant and are addressed in this opinion. More importantly, Superior Court opinions have no precedential value. Ciampi v. Commissioner of Correction, ante 162, 169 n.11 (2008).